MORRISON, Judge.
OPINION
This is a companion case to Alonzo v. State, Tex.Cr.App., 462 S.W.2d 603.
The offense is possession of narcotic paraphernalia; the punishment, twenty (20) years.
Appellant waived trial by jury and entered his plea of guilty before the court. All of the evidence offered by the State to support the guilty plea was stipulated evidence.
Appellant on appeal raises the question of the failure to comply with mandatory terms of Article 1.15, Vernon’s Ann.C.C.P., regarding stipulated testimony. Nowhere in the record do we find any written waiver by the appellant of the appearance, confrontation and cross-examination of the witnesses and consenting to introduction of stipulated testimony, nor any written approval by the court of such waiver and consent.
For the error pointed out, the judgment is reversed and the cause is remanded. See Rodriguez v. State, Tex.Cr.App., 442 S.W.2d 376, 383. See also Smith v. State, Tex.Cr.App., 416 S.W.2d 425, 426.